DETAILED ACTION
Remarks
In view of the Appeal Brief filed on 12/03/2020, PROSECUTION IS HEREBY REOPENED.  A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below: 
/S. Sough/SPE, Art Unit 2192  

The 35 U.S.C. 112 rejection to claims 1-8, 10-13 and 15 is withdrawn in view of Applicant’s arguments.
The 35 U.S.C. 103 rejection based on claim interpretation under 112(b) rejection is also withdrawn.
Claims 1-8, 10-13 and 15 remain pending and have been examined.

Response to Arguments 
Applicant’s arguments filed on 12/03/2020, in particular on pages 13-20, has been fully considered. 
At Remarks page number 13-14, Applicant submits that “the prior recitation of ‘a link aggregation group (LAG)’ in claim 1 provides clear and unambiguous antecedent basis for the subsequent reference to ‘the LAG’”.
Examiner agrees, and the 35 U.S.C. 112(b) rejection to claims is withdrawn in view of Applicant’s argument. Accordingly, The 35 U.S.C. 103 rejection to claims 1-8, 10-13 and 15 based on claim interpretation under 112(b) rejection is also withdrawn.
At Remarks page number 14-16, Applicant submits that Abel reference is non-analogous art. Because Abel does not satisfy the Federal Circuit's two-step test and hence cannot qualify as being analogous art for purposes of being applied in an obviousness rejection.
However, Examiner respectfully disagrees.
As applicant agreed and also pointed out that “Abel relates to ‘the field of packet switching, and more particularly to the field of input-queued packet-switch architectures, with particular applicability to computer interconnection networks.’” (i.e., Remarks p.15, “Step One”). The instant invention is about firmware updating using the LAG and LACP belong to network communication industry standard IEEE Link Aggregation” (IEEE 802.3ad). Such technology and method to provide more than one links between two switches/servers and automate its configuration networks. 

At Remarks page number 17-19, Applicant submits that “Nowhere in the relied upon portions of Gupta or Cates or elsewhere in Gupta or Cates is there any teaching or reasonable suggestion that interconnect ports should be monitored to determine whether LAG entities associated with the plurality of interconnect ports are collecting or distributing frames”.
However, the new cited reference Shannon (Shannon et al., US2010/0293408A1 – made of record) discloses such method to monitor collecting or distributing frames (i.e., “link aggregation control protocol (LACP)  frames”) that control the LAG (see Fig.2, “LAG Monitoring Logic 230”, “Input/Out Logic 240” – “To/From Ports 132/134”).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-8 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1:
Claim 1 recites the limitation "the first network interconnect device" in lines 14 and 21-22 respectively.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of compact prosecution, Examiner treats “the first network interconnect device” as – the first interconnect device --.

Claims 2-5:
Dependent claims 2-5 are also rejected for the same reason as addressed in parent claim 1.

Claim 4:
Claim 4 recites the limitation "the first network interconnect device" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of compact prosecution, Examiner treats “the first network interconnect device” as – the first interconnect device --.




Claim 7:
Claim 7 recites “the one physical network media” in line 2. It is not clear whether it refers to “one physical network media” in line 6 or lines 20-21 of claim 6.  For the purpose of compact prosecution, Examiner treats “the one physical network media” that refers to “one physical network media” in line 6 of claim 6. Examiner also treats “one physical network media” in lines 20-21 of claim 6 as – the one physical network media --.

Claim 8:
Claim 8 recites “one physical network media” in lines 14-15. It is not clear whether the “one physical network media” is a new media or the same as the “one physical network media” in line 6 or lines 20-21 of claim 6.  For the purpose of compact prosecution, Examiner treats the “one physical network media” as – the one physical network media – which refers to the “one physical network media” in line 6 of parent claim 6.

Claim 12:
Claim 12 recites “the one physical network media” in line 2. It is not clear whether it refers to “one physical network media” in line 8 or lines 23-24 of 

Claim 13:
Claim 13 recites “one physical network media” in lines 15-16. It is not clear whether the “one physical network media” is a new media or the same as the “one physical network media” in line 8 or lines 23-24 of claim 11.  For the purpose of compact prosecution, Examiner treats the “one physical network media” as – the one physical network media – which refers to the “one physical network media” in line 8 of parent claim 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6, 8, 10-11, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (Gupta et al., US 2012/0072893A1) in view of Shannon 
With respect to claims 1, 6, and 11, Gupta discloses:
a device (i.e., “network element 100, see Fig. 6,8-9, Edge network elements, items 604-1…604-M/804/904 – control cards,  items 606-1…606-N/806/906 – Line cards), a method, and a non-transitory computer-readable medium encoded with instructions executable by a processor of a computing system, the computer-readable storage medium comprising instructions for performing steps comprising:
initiating removal of a first network interconnect device forming a first datalink with a core network device while maintaining a second datalink with a second network interconnect device, the first datalink and the second datalink forming a pair of redundant data connections of a link aggregation group (LAG), [each of the redundant data connections including a plurality of multiplexed data connections within one physical network media] (see Fig. 6,8-9, Edge network elements, items 604-1…604-M/804/904 – control cards,  items 606-1…606-N/806/906 – Line cards (first/second network interconnect devices); Fig.7, step 742-Take first set of one or more line cards offline, step 743 – Upgrade line card software on first set of line cards. After taking first set of line cars offline and while second set of one or more of lines is online; paragraph [0102], “traffic direction may be achieved in Link Aggregation Group (LAG) based protocol, such as, for example, Link Aggregation Control Protocol (LACP), where multiple Ethernet Links are aggregated together”, and related description);
detecting a first change in state indicating that the first network interconnect device has stopped receiving and transmitting data to and from the LAG on the plurality of multiplexed data connections by monitoring [a plurality of interconnect ports of] the first network interconnect device to determine whether LAG entities [associated with the plurality of interconnect ports are collecting or distributing frames that control the LAG] (see for example, Fig.7, step 742 – Take first set of one or more line cards offline; Fig.12, step 1280 – Wait for traffic to stop at cards of first virtual partition, step 1282 – Take at least one line card of first virtual portion offline; and Fig.13, step 1385 – Direct Traffic away from first set of one or more line cards prior to taking first set offline cards offline; Also see paragraph [0032], “the control plane typically determines how data (e.g., packets) is to be routed (e.g., the next hop for the data and the outgoing port for that data), and the data plane is in charge of forwarding that data.”, and paragraph [0102], “As another example, traffic direction may be achieved in Link Aggregation Group (LAG) based protocols, such as, for example, Link Aggregation Control Protocol (LACP), where multiple Ethernet links are aggregated together, and the multiple Ethernet links may be virtually partitioned and traffic may be directed away from one or more of the Ethernet links.”, and related description). 
responsive to the first change in state, updating firmware of the first network interconnect device (see Fig.7, step 743 – Upgrade line card software on first set of line cards…, and Fig.13, step 1343 – Upgrade Line card software on the first set of the line cards, after taking the first set of the line cards offline, and while a second set of one or more of the line cards is online and operable to receive traffic associated with the sessions serviced by the network element, and related description);
adding the first network interconnect device back to the LAG (see for example, Fig.7, step 744 – Bring first set of line cars online…after line card software has been upgraded on first set of line cards; Fig.13, step1344 – Bring first set of line cards online… after line card software has been upgraded on first set of line cards, and related description);
detecting a second change in state indicating that the first network interconnect has been added back to the LAG (see for example, Fig.7, step 745 – Upgrade line card software…while first set of line cards is online and operable to receive traffic associated with sessions service by network element; Fig.13, step 1386 – Where traffic e…and until after session data for sessions serviced by network elements is available to first set of line cards, and related description); 
responsive to the first change in state, reestablishing the redundant data connections of the first network interconnect device with the core network device, wherein the first change in state and the second change in state include indications of states in each data connection of the multiplexed data connections within one physical network media (see for example, Fig.7, step 747 – Receive traffic…at both first and second sets of line cards…; Fig.14, step 1490 – Direct traffic to both first and second sets of line cards…, and related description).
continuing to transmit data [in egress buffers] of the first network interconnect device prior to the first network interconnect device making the first change in state (see for example, Fig.3a, Traffic 308A, Traffic 308B, and related description).
The network is conventionally able to detect that at least one line card 1 806- has been taken offline.”, and related description), but does not explicitly disclose monitoring a plurality of interconnect ports of the first network interconnect device to determine whether LAG entities associated with the plurality of interconnect ports are collecting or distributing frames that control the LAG. 
However, Shannon discloses a method to detect first change in state by monitoring a plurality of interconnect ports of the first network interconnect device to determine whether LAG entities associated with the plurality of interconnect ports are collecting or distributing frames (i.e., “LACP  frames”) that control the LAG (see Fig.2, “LAG Monitoring Logic 230”, “Input/Out Logic 240” – “To/From Ports 132/134”; also see paragraph [0025], “monitoring logic 320 may monitor data, such as link aggregation control protocol (LACP) frames, being transmitted on LAG 170…monitoring logic 320 may detect the lack of LACP frames from one or both of network devices 130 and 140 over a predetermined period of time.  In response to not detecting LACP frames over a period of time, monitoring logic 320 may signal communication logic 310 to transmit a ‘shut down’ message to one or more end point devices”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Shannon traffic status detection and monitoring method into Gupta to detect the first change and second change including the control frames (i.e., “LACP frames”). One would have 

Gupta discloses the first network interconnect device (i.e., line card/network element- “606-1…606-N”).
However, Gupta as modified does not explicitly disclose an egress buffer in the line card. 
Abel discloses the first network interconnect device further includes egress buffer (322) for storing, and transmitting data ( (i.e., for resequencing or no sequencing  transmitting data - see Fig.3, item 322 – Egress Buffer, Fig.5, item 322a, and Fig.6a-b, item 322b, paragraph [0057-0061], “No Resequencing at Egress”, “With Resequencing at Egress”, and related description). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Abel’s egress buffer into Gupta’s line card.  One would have been motivated to do so to store and transmit data/traffic with or without resequencing data packet of the traffic as suggested by Abel (see for example, paragraph [0063], and related description).
Gupta as modified does not explicitly disclose each of the redundant data connections including a plurality of multiplexed data connections within one physical network media. 
However, Fotedar discloses the link aggregation and common implementation of multiplexed data connections (see for example, col.4, lines 8-13, “Logical link aggregation…Another alternative is physical link aggregation…which in common implementations multiplexes packet data onto parallel lanes of the physical layer…”). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Gupta and Fotedar’s teachings to implement the multiplexed data connections by using the LAG as suggested by Fotedar (see for example, col.4, lines 8-13, “Logical link aggregation…Another alternative is physical link aggregation…which in common implementations multiplexes packet data onto parallel lanes of the physical layer…”, and related description).

With respect to claim 3, Gupta discloses:
further comprising a network interface card (NIC), wherein the first interface port and the second interface port are on the NIC and the processor is at least partially contained in the NIC (see for example, Fig.1, network element 100,, line card 1-6, control card 014, and related description; Also see paragraph [0137], “The techniques shown in the figures can be implemented using code and data stored and executed on one or more electronic devices (e.g., an end station, a network element).  Such electronic devices store and communicate (internally and/or with other electronic devices over a network) …In addition, such electronic devices typically include a set of one or more processors coupled to one or more other components…and network connections.  The coupling of the set of processors and other components is typically through one or more busses and bridges (also termed as bus controllers).”, and related description). 

With respect to claim 4:


With respect to claims 8 and 13, Gupta discloses:
initiating removal of the second network interconnect device while maintaining the first datalink with the first network interconnect device; detecting a third change in state (second set of line cards offline) indicating that the second network interconnect device has stopped receiving or transmitting data to and from the LAG on the plurality of multiplexed data connections; updating firmware of the second network interconnect device; adding the second network interconnect device back to the LAG; detecting a fourth change (second set of line cards – online) in state indicating that the second network interconnect has been added back to the LAG; and reestablishing the redundant data connections of the second network interconnect device with the core network device, wherein the third change in state and the fourth change in state include indications of states in each data connection of the multiplexed data connections within one physical network media. 
(see for example, Fig.7, steps 742-747, Take second set of line cards offline(744) (a third change in state); Bring second set of line card online (746) (a fourth change in state); Receive traffic…at both first and second sets of line cards…(747) (reestablishing…), Also see Fig. 14 steps 1448-1490, Direct traffic away from second set of line cards…take second set of line cards offline(1488) (a third change in state); Bring second set of line card online (1446) (a fourth change in sate); Receive traffic…at both first and second sets of line cards…(1490) (reestablishing…)).

With respect to claims 5, 10, and 15, Gupta discloses:
forwarding data bound for the server and the core network device to the second network interconnect device via an inter-switch link to be transmitted to the server and/or the core network device (see Fig.8-9, items 854L…R/954-L…R – One or more core network elements, and related description; Also see paragraph [0087], “FIG. 8 is a block diagram illustrating an example embodiment of a network having an edge network element 800-1 on which an ISSU may be performed, and illustrating a first approach by which traffic may be re-routed from cards 804-1, 806-1 of a virtual partition A 822-A to cards 804-M, 806-N of a virtual partition B 822-B. While in this example embodiment the ISSU is performed on the edge network element…”, and related description).

Claims 2, 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta, Shannon, Abel and Fotedar as applied to claims 1, 6, and 11 above, and further in view of EVB (EVB, Virtual networking technologies at the server-network edge, 2011)
With respect to claims 2, 7, and 12, Gupta discloses: 
wherein the plurality of multiplexed data connections within the one physical network media (see for example, paragraph [0102], “traffic direction may be achieved in Link Aggregation Group (LAG) based protocol, such as, for example, Link Aggregation Control Protocol (LACP), where multiple Ethernet Links are aggregated together”, and related description).
Gupta as modified does not explicitly disclose the one physical network media comprise edge virtual bridging S-channels. 
However, EVB in the same analogous art discloses using edge virtual bridging S-channels (see for example, p.5 – section Edge Virtual Bridging, p.7, section S-channel technology, and related description). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate EVB into Gupta to implement the Gupta’s network. One would have been motivated to do so to take the benefits of the s-channel technology as suggested by EVB (see for example, p.7, section – S-channel technology, “S-channel benefits the following use case: …direct access to the hardware NIC…Sharing a physical network connection…Directly mapping a VM…”, and related description).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bloch et al., (US2015/0271244A1) discloses egress buffers 84 that enhance the flexibility of the NIC for pass-through packets;
Grosso et al., (US2016/0212056A1) discloses LACP will also independently send frames along the same links enabling the two units to detect multiple links between themselves and then combine them into a single logical link.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheng Wei whose telephone number is (571) 270-1059 and Fax number is (571) 270-2059.  The examiner can normally be reached on Monday-Thursday 8:00-15:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hyung S. Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571- 272-1000.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Z.W/Examiner, Art Unit 2192

/S. Sough/SPE, Art Unit 2192